Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 05/10/2020.
Acknowledgment is made of applicant’s claim for priority of KR 10-2020-0096922 filed in Korea on 08/03/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897 in view of Park et al. US 2016/0329025.
Claim 1: He discloses a display device comprising: 
(Fig. 1) a display panel 1000 including a first area 140 (first pixel area), and a second area 240 (second pixel area) spaced apart from the first area (140) in a plan view [0021], 
wherein the display panel 1000 comprises: 
(Fig. 1) a first base layer 10 (first substrate) [0054] including a first pixel 140 (first pixel area); a second base layer 20 (second substrate) facing (adjacent to) the first base layer 10 (first substrate) and including a second pixel 240 (second pixel area) [0021];
a first signal line 120 electrically connected to the first pixel of the first area 140; a second signal line 220 electrically connected to the second pixel of the second area 240; 
except
a connection line electrically connecting the first signal line and the second signal line.
Park et al. teach
(Fig. 4) a connection line (horizontal line) electrically connecting the first signal line DL1 and the second signal line DL2 (first and second signal lines DL1 and DL2 are connected to the same data source output signal DO1) [0080].
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Park’s structure in order to provide reduced number of data driving circuits ICs to a display device, as taught by Park [0006].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. CN 111736393 in view of Park et al. US 2016/0329025.
Claim 1: Kang et al. disclose a display device comprising: 
(Fig. 1) a first base layer 3 (first substrate) including a first pixel 12; a second base layer 2 (second substrate) facing (adjacent to) the first base layer 3 (first substrate) and including a second pixel 13;
(Fig. 4) a first signal line 142 electrically connected to the first pixel of the first area 12; a second signal line 152 electrically connected to the second pixel of the second area 13; 
except
a connection line electrically connecting the first signal line and the second signal line.
Park et al. teach
(Fig. 4) a connection line (horizontal line) electrically connecting the first signal line DL1 and the second signal line DL2 (first and second signal lines DL1 and DL2 are connected to the same data source output signal DO1) [0080].
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Park’s structure in order to provide reduced number of data driving circuits ICs to a display device, as taught by Park [0006].

Claims 2, 4, 5:
Park et al. teach
Claim 2: (Fig. 4) the connection line (horizontal line) extends in a first direction (X-direction), and the first signal line DL1 and the second signal line DL2 extend in a second direction (Y-direction) intersecting the first direction (X-direction).
Claim 4: (Fig. 4) the connection line (horizontal line) is disposed between the first signal line DL1 and the second signal line DL2 in a cross-sectional view (inherent).
Claim 5: (Fig. 4) an end of the connection line (horizontal line) electrically contacts the first signal line DL1 in the first area (upper left corner), and another end of the connection line BL3 electrically contacts the second signal line DL2 in the second area (upper right corner).

Claim 3: He discloses 
Claim 3: (Fig. 3) the first area 140 and the second area 240 are symmetrical on the display panel 1000.

Claims 6, 7, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025 as applied to claim 1 above, and further in view of Kim et al. US 2019/0081122.
Claims 6, 7, 10, 13:
Kim et al. teach
Claim 6: (Fig. 3) the first pixel PX1 includes a first light emitting element OLED1 disposed on the first base layer 410 [0036], and the second pixel PX4 [0075] includes a second light emitting element OLED4 disposed on the second base layer 420.
Claim 7: (Fig. 3) a first common electrode 11 (first anode) [0054] disposed between the first light emitting element OLED1 and the first signal line D/S1 (drain/source electrodes D/S1) [0041].
Claim 10: (Fig. 3) a second common electrode 41 (fourth anode) [0081] is disposed between the second light emitting element OLED4 and the second signal line (drain/source electrodes of transistor 200, similar structure to TR1) [0037][0040].
Claim 13: (Fig. 3) a surface of the first light emitting element OLED1 is covered by the first base layer 411/413, and a surface of the second light emitting element OLED4 is covered by the second base layer 423/421.
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Kim’s structure in order to provide improved display quality to a display device, as taught by Kim [0073].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025, Kim et al. US 2019/0081122 as applied to claim 6 above, and further in view of Li et al. CN 111261795.
Claim 7:
Li et al. teach
(Fig. 2) a first common electrode 172 (common power line) disposed between the first light emitting element 200 and the first signal line 177 (driving drain electrode) – Note: first common electrode 172 includes a higher protrusion above the lower horizontal side of first signal line 177 at the contact hole.
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Li’s structure in order to provide reduced thickness and weight, as taught by Li [Background].

Claims 8, 9, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025, Kim et al. US 2019/0081122, Li et al. CN 111261795 as applied to claim 7 above, and further in view of Kim et al. US 2017/0033171 (hereinafter “Kim-171).
Claim 8, 9, 11, 12:
Kim-171 teaches
Claim 8: (Fig. 1) [0078] a side of the first light emitting element (OLED) is electrically connected to the first signal line PL (active driving voltage, from transistor TFT T6), and another side of the first light emitting element (OLED) is electrically connected to the first common electrode ELVSS (common voltage) [0081].
Claim 9: (Fig. 3B) the first light emitting element (OLED) is electrically connected to the first signal line PL through a contact hole (VIA/CH1) passing through the first common electrode ELVSS (the OLED displays an image by receiving the emission current Ioled from the driving TFT T1 and emitting light) [0081]. It would have been an obvious to one having ordinary skill in the art at the time the invention was made to have contact hole (VIA/CH1) passing through the first common electrode 170 since the examiner takes Office Notice of the equivalence of the claimed structure and Kim’s structure for their use in the art, and the selection of any of these known equivalents to have the first light emitting element (OLED) electrically connected to the first signal line through a contact hole (VIA/CH1) passing through the first common electrode 170 would be within the level of ordinary skill in the art.
Claim 11: (Fig. 1) [0078] a side of the second light emitting element (OLED) is electrically connected to the second signal line PL (active driving voltage, from transistor TFT T6), and another side of the second light emitting element (OLED) is electrically connected to the second common electrode ELVSS (common voltage) [0081] – Note: claims 8 and 11 disclose the claimed invention with an equivalent structure by Kim-171 (Fig. 1) known in the art. Therefore, because these two claims limitations were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Kim-171 for both claims 8 and 11.
Claim 12: (Fig. 3B) the second light emitting element (OLED) is electrically connected to the second signal line PL through a contact hole (VIA/CH1) passing through the second common electrode ELVSS (the OLED displays an image by receiving the emission current Ioled from the driving TFT T1 and emitting light) [0081]. It would have been an obvious to one having ordinary skill in the art at the time the invention was made to have contact hole (VIA/CH1) passing through the first common electrode 170 since the examiner takes Office Notice of the equivalence of the claimed structure and Kim’s structure for their use in the art, and the selection of any of these known equivalents to have the second light emitting element (OLED) electrically connected to the second signal line through a contact hole (VIA/CH1) passing through the first common electrode 170 would be within the level of ordinary skill in the art – Note: claims 9 and 12 disclose the claimed invention with an equivalent structure by Kim-171 (Fig. 1) known in the art. Therefore, because these two claims limitations were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Kim-171 for both claims 9 and 12.
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Li’s structure in order to provide improved resolution, as taught by Li [0007].

Claims 14:
Kim et al. teach
(Fig. 3) the first pixel PX1 includes a first light emitting element OLED1 disposed on the first base layer 410 [0036], and the second pixel PX4 [0075] includes a second light emitting element OLED4 disposed on the second base layer 420.
Except
a light blocking layer disposed between the first light emitting element and the second light emitting element.
However Kim-171 teach
(Fig. 5) a light blocking layer 270 (second light-shielding member) [0131] disposed below the first light emitting element OLED (equivalent to Kim’s first light emitting element OLED1) – Note: Kim is silent as of a light blocking layer disposed between the first light emitting element OLED1 and the second light emitting element OLED4. However, Kim-171 teaches a light blocking layer 270 (second light-shielding member) [0131] disposed immediately below the first light emitting element OLED (equivalent to Kim’s first light emitting element OLED1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Kim’s second light emitting element OLED2 with Kim-171’s OLED, such that Kim-171’s light blocking layer 270 is disposed between first light emitting element (Kim-171’s OLED/Kim’s OLED1) and the second light emitting element (Kim’s second light emitting element OLED2), since in has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025 as applied to claim 1 above, and further in view of Kwak US 2007/0176554.
Kwak US 2007/0176554
Claims 15, 16:
Kwak teaches
Claim 15: (Fig. 4) an opening area 300 (frit layer) [0075] that does not overlap the first pixel and the second pixel.
Claim 16: (Fig. 4) the first base layer 100 contacts the second base layer 200 in the opening area 300 (first and second substrates 100 and 200 are adhered by means of the frit 300) [0076].
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Kwak’s structure in order to provide simple fabrication, as taught by Kwak [0032].

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025, Kwak US 2007/0176554 as applied to claims 6, 15 above, and further in view of Kang et al. CN 111736393.
Claims 10, 17, 18:
Kang et al. teach
Claim 17: (Fig. 1) a light blocking layer BM (black matrix pattern BM is disposed on the second substrate 2) that does not overlap the opening area (side edge) 
Claim 18: (Fig. 1) a first light blocking layer BM disposed on the first base layer 2; and (Fig. 2) a second light blocking layer BM disposed on the second base layer 3 (black matrix pattern BM is disposed on substrate 3).
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Kang’s structure in order to provide improved response time to a display device, as taught by Kang [Background].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025 as applied to claim 1 above, and further in view of Na et al. US 2017/0123557 and Qin US 2015/0279914.
Claim 19: 
Na et al. teach
(Fig. 7a) a first pad portion PD1 (on the right) and a second pad portion PD2 (on the left) disposed on the first base layer, wherein the first pad portion PD1 is electrically connected to the first signal line SL1 (First pads PD1 are respectively connected to first end of the first signal lines SL1), and the second pad portion PD2 is electrically connected to the second signal line SL2 (second pads PD2 are respectively connected to second ends of the second signal lines SL2) [0069-0071].
except
the first pad portion is disposed on the first base layer; and a second pad portion is disposed on the second base layer.
However Qin teaches an equivalent structure known in the art
(Fig. 6) a first pad portion 4 (panel driving circuit) disposed on the first base layer 1; and a second pad portion 4 (panel driving circuit) disposed on the second base layer 2 [0050]; because these two structures were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Qin’s first/second pad portion 4/4 for Na’s structure.
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Na’s structure in order to provide reduced number of signal lines to a display device, as taught by Na [0011]; and with Qin’s structure in order to provide improved quality to a display device, as taught by Qin [Abstract].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He US 2019/0206897, Park et al. US 2016/0329025 as applied to claim 1 above, and further in view of Na et al. US 2017/0123557 (US Pat. 10234982).
Claim 20:
Na et al. teach
(Fig. 7a) a first pad portion PD1 (on the right) and a second pad portion PD2 (on the left) disposed on the first base layer, wherein the first pad portion PD1 is electrically connected to the first signal line SL1 (First pads PD1 are respectively connected to first end of the first signal lines SL1), and the second pad portion PD2 is electrically connected to the second signal line SL2 (second pads PD2 are respectively connected to second ends of the second signal lines SL2) [0069-0071].
It would have been obvious to a person with ordinary skill in the art to modify a display device of He's invention with Na’s structure in order to provide reduced number of signal lines to a display device, as taught by Na [0011];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871